Citation Nr: 0940161	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In August 2006, the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record. 

In June 2007 the Board issued a decision denying service 
connection for bipolar disorder.  The Veteran thereupon filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In October 2008 the Court issued an 
order granting a joint motion of the parties to vacate the 
Board's decision in regard to the issue of service connection 
for bipolar disorder and returned the case to the Board for 
action in compliance with the joint motion.


REMAND

The Board finds that the case must be remanded at this point 
for further development in compliance with the Court's Order.

In the June 2007 decision, the Board denied service 
connection for bipolar disorder because bipolar disorder was 
not present in service, and the evidence of record at that 
time did not demonstrate that the disorder was diagnosed 
until 2002, almost 30 years after the Veteran's separation 
from service.  In that decision, the Board specifically found 
that a remand for the purpose of affording the Veteran a VA 
examination to determine the nature and etiology of the 
Veteran's bipolar disorder was not in order.

In the joint motion, the parties agreed that an examination 
is necessary to determine whether the Veteran's current 
bipolar disorder is related to the disorder diagnosed as 
schizophrenia in service.  

Accordingly, this case is REMANDED to the RO for the 
following actions::

1.  The RO should request the Veteran to 
provide the identifying information and 
any necessary authorization to enable VA 
to obtain any outstanding records 
pertaining to post-service treatment that 
she has received for any psychiatric 
disorder.  If it is unable to obtain a 
copy of any such evidence, it should so 
inform the Veteran and her representative 
and request them to provide a copy of the 
outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies are to be 
performed.  

The examination report should include a 
discussion of the Veteran's documented 
psychiatric history, including her in-
service diagnosis of schizophrenia.  

With respect to each acquired psychiatric 
disorder found to be present, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during the Veteran's active service or is 
otherwise etiologically related to 
service.  The examiner should provide the 
rationale for all opinions provided.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4. Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and her representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


